1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2
                                                                   Apr 03, 2020
3                       UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
4
     TINA JOHNSON, individually and in         No. 2:19-cv-00081-SMJ
5    their marital community, and JOHN
     JOHNSON, individually and in their
6    marital community,                        ORDER DISMISSING CASE

7                             Plaintiffs,

8                v.

9    ORCHARD CREST LLC, a
     Washington corporation,
10
                              Defendant.
11

12         On April 1, 2020, the parties filed a stipulated dismissal, ECF No. 17.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulation and [Proposed] Order for Dismissal with

16               Prejudice, ECF No. 17, is GRANTED.

17         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorneys’ fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE - 1
1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 3rd day of April 2020.

5                       __________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
